IN THE COURT OF APPEALS OF IOWA

                                      No. 22-1482
                               Filed December 21, 2022


IN THE INTEREST OF L.R. and J.R.,
Minor Children,

J.R., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Marion County, Erica Crisp, District

Associate Judge.



       A father of two children adjudicated in need of assistance appeals an order

denying his motion to close the case. AFFIRMED.



       Jesse A. Macro, Jr. of Macro & Kozlowski, LLP, West Des Moines, for

appellant father.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Dusty Clements of Clements Law & Mediation, Newton, attorney and

guardian ad litem for minor children.



       Considered by Tabor, P.J., and Schumacher and Chicchelly, JJ.
                                             2


TABOR, Presiding Judge.

       A father, Jacob, appeals a juvenile court order rejecting his request to close

the child-in-need-of-assistance (CINA) cases involving his sons, L.R. and J.R.

Because both children are in the sole custody of their mothers, Jacob contends

juvenile court involvement is no longer necessary. Although the juvenile court

granted concurrent jurisdiction, we agree that closure of the CINA cases would

have been premature.

       J.R. was born in 2013 to Jacob and Kelsey. L.R. was born in 2018 to Jacob

and Brandy. The court adjudicated the children as CINA in November 2021 based

on the State’s clear and convincing proof that Jacob assaulted both mothers in the

presence of the children and used methamphetamine.                    After a dispositional

hearing in January 2022, the court found that Jacob continued “to resist attempts

to change his behaviors that negatively affect his children and have led this family

to the court’s attention.” The court ordered that each child remain with his mother

only and granted concurrent jurisdiction. To that end, the court explained: “Parents

are permitted and encouraged to quickly resolve all custody, visitation and support

issues in the district court; however, the juvenile court’s orders concerning

visitation and custody should remain in place and control.”

       At a dispositional review hearing in August 2022, Jacob asked the juvenile

court to vacate the CINA orders and discharge both children. The court declined,

finding the protective supervision of the Iowa Department of Health and Human

Services (DHHS) remained necessary. Jacob appeals that ruling.

       We review CINA cases de novo.               In re D.D., 653 N.W.2d 359, 361

(Iowa 2002).     The    juvenile   court’s       factual   findings   deserve    respectful
                                         3


consideration, but do not bind us. Id. Our priority is the best interests of the

children. Id. at 362.

       Iowa Code section 232.103 (2021) drives our analysis.          That statute

“governs the termination of a dispositional order in a CINA case prior to its

expiration.”   In re K.N., 625 N.W.2d 731, 733 (Iowa 2001).         To vacate the

dispositional order, the court must find one of these circumstances exist:

               a. The purposes of the order have been accomplished and the
       child is no longer in need of supervision, care, or treatment.
               b. The purposes of the order cannot reasonably be
       accomplished.
               c. The efforts made to effect the purposes of the order have
       been unsuccessful and other options to effect the purposes of the
       order are not available.
               d. The purposes of the order have been sufficiently
       accomplished and the continuation of supervision, care, or treatment
       is unjustified or unwarranted.

Iowa Code § 232.103(4).

       Jacob contends the juvenile court erred in not closing the CINA cases

because both Kelsey and Brandy have “custody orders in place giving them sole

discretion to permit or limit visitation between the father and the children.” He

insists these concurrent custody orders protect the children from further

adjudicatory harm.

       The State responds: Not so fast. Looking to the August 2022 hearing, the

State asserts that Brandy had no custody order in place. The State notes that it

did not have a transcript available when drafting its response to the petition on

appeal so testimony might shed light on Jacob’s contention. But our review of that

transcript confirms the State’s assertion that there was no district court order in

place governing Brandy’s custody of L.R. And although Kelsey received a sole
                                        4


custody order by default judgment, Jacob testified that he intended to seek

modification of that order. Given those circumstances, the purpose of the CINA

adjudication has not been accomplished and continued DHHS supervision is

warranted. See id. § 232.103(4)(a), (d). As the State argues, Jacob’s

“unaddressed issues with domestic violence, anger management, and substance

abuse render him an ongoing danger to both the children and their mothers.”

         After our de novo review, we reach the same conclusion as the juvenile

court.    As of the August hearing, circumstances did not justify vacating the

dispositional order.

         AFFIRMED.